Case 1:19-cv-14311-NLH-AMD Document 10 Filed 10/20/20 Page 1 of 9 PageID: 165



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

 GEORGE W. STOKES,                       No. 19-cv-14311 (NLH) (AMD)

             Plaintiff,

       v.                                            OPINION

 ERIC PRICE, et al.,

             Defendants.


APPEARANCE:

George W. Stokes, 260218
Atlantic County Jail
5060 Atlantic Ave.
Mays Landing, NJ 08330

      Plaintiff Pro se

HILLMAN, District Judge

      Plaintiff George W. Stokes, presently incarcerated in the

Atlantic County Jail in Mays Landing, New Jersey, has submitted

a second amended complaint under 42 U.S.C. § 1983 against

Detective Eric Price, Detective John Doe, Supervisor John Doe,

Atlantic County Prosecutor Damon G. Tyner, and the Atlantic

County Prosecutor’s Office.       See ECF No. 8.     The Court dismissed

the original complaint on December 17, 2019, ECF No. 4, and the

first amended complaint on January 13, 2020, ECF No. 7.

Plaintiff was granted one final opportunity to submit a

complaint that could pass the Court’s screening under 28 U.S.C.

§ 1915(e)(2).


                                     1
Case 1:19-cv-14311-NLH-AMD Document 10 Filed 10/20/20 Page 2 of 9 PageID: 166



       At this time, the Court must review the second amended

complaint to determine whether it should be dismissed as

frivolous or malicious, for failure to state a claim upon which

relief may be granted, or because it seeks monetary relief from

a defendant who is immune from such relief.          For the reasons set

forth below, the Court will dismiss the second amended complaint

with prejudice.     28 U.S.C. § 1915(e)(2)(b)(ii).

I.     BACKGROUND

       Plaintiff filed a complaint under 42 U.S.C. § 1983 against

Eric Price, Detective John Doe, and the Atlantic County

Prosecutor’s Office for violations of his Fifth Amendment

rights.    ECF No. 1.    Plaintiff alleged the detectives questioned

him even after Plaintiff told them he was represented by

counsel.    Plaintiff later won a motion declaring that his right

to remain silent had been violated.        Id. at 6.

       The Court screened the complaint for dismissal under 28

U.S.C. § 1915(e)(2)(B) and found that Plaintiff failed to state

a claim.    It dismissed his Fifth Amendment claim with prejudice

because “violations of the prophylactic Miranda 1 procedures do

not amount to violations of the Constitution itself.”           Giuffre

v. Bissell, 31 F.3d 1241, 1256 (3d Cir. 1994).          The Court

granted leave to amend on Plaintiff’s false imprisonment and




1   Miranda v. Arizona, 384 U.S. 436 (1966).
                                     2
Case 1:19-cv-14311-NLH-AMD Document 10 Filed 10/20/20 Page 3 of 9 PageID: 167



false arrest claims, the failure to intervene claim premised on

those claims, and the municipal liability claims against the

Prosecutor’s Office.      ECF No. 3 at 4-5.

      Plaintiff submitted his first amended complaint on January

9, 2020.    ECF No. 5.    The Court reviewed the amended complaint

and determined that Plaintiff was reasserting his claim under

Miranda and had otherwise failed to correct the factual

deficiencies for his other claims.        See generally ECF No. 6.

The Court granted Plaintiff “a final chance at amendment.”            Id.

at 8.   Plaintiff submitted his second amended complaint on

January 29, 2020.     ECF No. 8.

      The second amended complaint asserts that Detective Price

started investigating Plaintiff for alleged illegal drug

activity in 2017.     Id. at 16.    Detective Price informed

Supervisor Doe of his findings with his partner, Detective Doe.

Id.   Plaintiff alleges the officers violated the New Jersey

Wiretapping and Electronic Surveillance Control Act, (“New

Jersey Wiretap Act”), N.J.S.A. § 2A:156A-1, et seq., by

conducting “a consensual over hear” of a phone call.           Id. at 20.

He further alleges Detectives Price and Doe recorded their

interview with Plaintiff at Plaintiff’s home.          Id. at 22.    He

asserts they did not have the proper authorization from the New

Jersey Attorney General’s Office.        Id.   Plaintiff argues

Prosecutor Tyner “allowed these Detectives to file the warrant

                                     3
Case 1:19-cv-14311-NLH-AMD Document 10 Filed 10/20/20 Page 4 of 9 PageID: 168



for my arrest, as a result of these con[s]ensual over hears.”

Id. at 22.

      Plaintiff claims he lost his storage unit containing

personal property and that $1,200 was seized from his pocket

during his arrest.     Id. at 23-24.      He seeks a total damage award

of $150,000 for the value of the items in the storage unit and

emotional distress.      Id. at 27.

II.   STANDARD OF REVIEW

      Section 1915(e)(2) requires a court to review complaints

prior to service in cases in which a plaintiff is proceeding in

forma pauperis.     The Court must sua sponte dismiss any claim

that is frivolous, is malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief.         This action is

subject to sua sponte screening for dismissal under 28 U.S.C. §

1915(e)(2)(B) because Plaintiff is proceeding in forma pauperis

and is incarcerated.

      To survive sua sponte screening for failure to state a

claim, the complaint must allege “sufficient factual matter” to

show that the claim is facially plausible.         Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).          “‘A claim has

facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’”           Fair Wind

                                      4
Case 1:19-cv-14311-NLH-AMD Document 10 Filed 10/20/20 Page 5 of 9 PageID: 169



Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).           “[A]

pleading that offers ‘labels or conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007)).

III. DISCUSSION

      Despite being given another opportunity to amend his

complaint, Plaintiff still has not addressed the deficiencies in

his false arrest or false imprisonment claims.          “To state a

claim for false arrest under the Fourth Amendment, a plaintiff

must establish: (1) that there was an arrest; and (2) that the

arrest was made without probable cause.”         James v. City of

Wilkes-Barre, 700 F.3d 675, 680 (3d Cir. 2012).          “[P]robable

cause to arrest exists when the facts and circumstances within

the arresting officer’s knowledge are sufficient in themselves

to warrant a reasonable person to believe that an offense has

been or is being committed by the person to be arrested.”

Orsatti v. New Jersey State Police, 71 F.3d 480, 483 (3d Cir.

1995).

      Plaintiff has given the Court no information about his

arrest other than it was based on information contained in

consensual overhears, allegedly in violation of the New Jersey

Wiretap Act.    The New Jersey Wiretap Act permits a “person whose

                                     5
Case 1:19-cv-14311-NLH-AMD Document 10 Filed 10/20/20 Page 6 of 9 PageID: 170



wire, electronic or oral communication is intercepted, disclosed

or used in violation of this act” to file a civil action against

the interceptor.     N.J.S.A. § 2A:156A-24.      “Because federal

courts are courts of limited jurisdiction, their power to

adjudicate is limited to only those cases within the bounds of

Article III and the United States Constitution and Congressional

enactments stemming therefrom.”        Tobin v. United States, 170 F.

Supp. 2d 472, 475 (D.N.J. 2001) (internal quotation marks

omitted).

      “[Section] 1983 merely provides a mechanism for enforcing

individual rights ‘secured’ elsewhere, i.e., rights

independently ‘secured by the Constitution and laws’ of the

United States.”     Gonzaga Univ. v. Doe, 536 U.S. 273, 285 (2002).

“[O]ne cannot go into court and claim a violation of § 1983 —

for § 1983 by itself does not protect anyone against anything.”

Id. (internal quotation marks omitted) (alteration in original).

In the absence of another source of federal jurisdiction, i.e. a

federal question or diversity of the parties, the Court cannot

adjudicate Plaintiff’s claim that the police violated a New

Jersey state statute.

      Construing the claim liberally in light of Plaintiff’s pro

se status, the Court considers whether Plaintiff has stated a

claim for an interception in violation of the Federal Wiretap

Act, 18 U.S.C. § 2511.

                                     6
Case 1:19-cv-14311-NLH-AMD Document 10 Filed 10/20/20 Page 7 of 9 PageID: 171



       “A plaintiff pleads a prima facie case under the Wiretap

Act by showing that the defendant ‘(1) intentionally (2)

intercepted, endeavored to intercept or procured another person

to intercept or endeavor to intercept (3) the contents of (4) an

electronic communication, (5) using a device.’”          In re

Nickelodeon Consumer Privacy Litig., 827 F.3d 262, 274 (3d Cir.

2016) (quoting In re Google Inc. Cookie Placement Consumer

Privacy Litig., 806 F.3d 125, 135 (3d Cir. 2015)).           There is an

exception for a “person acting under color of law . . .            where

such person is a party to the communication or one of the

parties to the communication has given prior consent to such

interception.”     18 U.S.C. § 2511(2)(c); see also United States

v. Antoon, 933 F.2d 200, 203 (3d Cir. 1991).

      Plaintiff alleges his intercepted statements were made

during a consensual overhear.       New Jersey courts have defined a

consensual overhear as “when a subject makes a telephone call in

[the officer’s] presence, and that telephone call is recorded.”

State v. Olivo-Reinoso, No. A-2505-17, 2019 WL 237324, at *1

(N.J. Super. Ct. App. Div. Jan. 17, 2019).         The Court infers

that the other party placed a call to Plaintiff and permitted

the Detectives to record it.       Since a party to Plaintiff’s

communication consented to have the police record the

conversation, it was not a violation of federal law.           Similarly,

Plaintiff cannot base a federal claim on the Detectives

                                     7
Case 1:19-cv-14311-NLH-AMD Document 10 Filed 10/20/20 Page 8 of 9 PageID: 172



recording their interview with him because they consented to the

recording as parties to the communication. 2

      Having failed to allege a claim against the Detectives,

Plaintiff has also failed to allege a claim against the Atlantic

County Prosecutor’s Office and Prosecutor Tyner in a supervisory

capacity.    See Kis v. Cty. of Schuylkill, 866 F. Supp. 1462,

1473–74 (E.D. Pa. 1994) (no liability for mayor and police chief

where plaintiff failed to state a claim against subordinate

officer).

      In addition to his new wiretap claim, Plaintiff repeats his

loss of property claim from the first amended complaint.

However, he has not addressed any of the deficiencies noted by

the Court in its January 13, 2020 opinion:

      Assuming for screening purposes that the loss of items
      at the storage unit and pawn shop can be considered a
      “taking” within the meaning of the Fourteenth Amendment,
      New Jersey state law provides several different
      procedures by which to either recover seized property,
      see, e.g., N.J. CT. R. 3:5-7 (motion for return of
      wrongfully seized property in criminal case); N.J. CT.
      R. 4:61-1 (writ of replevin), or to be compensated for
      the value of lost property, see, e.g., N.J. STAT. ANN. §
      59-1:1 et seq. (New Jersey Tort Claims Act). Plaintiff
      “has failed to explain why New Jersey’s state procedures
      to recover . . . seized property, such as the ability to
      move in the criminal action for return of his property
      or the ability to file a separate action for a writ of
      replevin, are insufficient.” [Revell v. Port Auth. of
      New York, New Jersey, 598 F.3d 128, 139 (3d Cir. 2010)]

2 Consent also vitiates any Fourth Amendment claim. See United
States v. Beltran, No. 1:06-CR-0199, 2014 WL 820237, at *5 (M.D.
Pa. Mar. 3, 2014) (citing 18 U.S.C § 2511(2)(c); Lopez v. United
States, 373 U.S. 427 (1963)).
                                     8
Case 1:19-cv-14311-NLH-AMD Document 10 Filed 10/20/20 Page 9 of 9 PageID: 173



      (citing State v. One 1986 Subaru, 576 A.2d 859 (N.J.
      1990)).

ECF No. 6 at 7.     As Plaintiff has not even attempted to address

this deficiency, the claim is dismissed.

      Generally, “plaintiffs who file complaints subject to

dismissal under [§ 1915] should receive leave to amend unless

amendment would be inequitable or futile.”         Grayson v. Mayview

State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).          Plaintiff has

had three chances to file a complaint that states a valid claim

under § 1983; he has failed to do so.         The Court finds that

further attempts to amend the complaint would be futile.            The

Court will dismiss the complaint with prejudice for failure to

state a claim.     28 U.S.C. § 1915(e)(2)(B)(ii).

CONCLUSION

      For the reasons stated above, the second amended complaint

will be dismissed with prejudice for failure to state a claim.

An appropriate order follows.



Dated: _October 20, 2020_                ___s/ Noel L. Hillman ____
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     9
